Citation Nr: 0520529	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran failed to perfect an appeal of a June 1974 
rating decision in which the RO denied service connection for 
a nervous disorder; in subsequent determinations rendered in 
January 1982, October 1985, and September 1988, the RO 
declined to reopen the previously disallowed claim. 

3.  Evidence received subsequent to the September 1988 RO 
determination either does not bear directly and substantially 
on the question of whether a causal relationship exists 
between the veteran's disability and his service or is 
duplicative or cumulative and redundant of evidence 
previously submitted to agency decisionmakers, and which in 
connection with the evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection of 
paranoid schizophrenia.  






CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for schizophrenia, 
paranoid type is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105(c) (formerly 38 U.S.C. § 4005) (West 2002); 38 
C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in November 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO advised the veteran 
of the information and evidence necessary to reopen his 
previously disallowed claim of entitlement to service 
connection for paranoid schizophrenia.  A follow-up 'duty to 
assist' letter was mailed to the veteran in May 2004 as well.   

The Board acknowledges that the November 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2003 rating decision and October 2003 Statement of the Case 
(SOC), which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The October 2003 
SOC provided the veteran with notice of laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  Therefore, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

The RO scheduled the veteran for a travel board hearing, 
which was held before the undersigned Veterans Law Judge in 
December 2004. 

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  

Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for paranoid schizophrenia 
was filed on August 21, 2002.  Thus, the old definition of 
"new and material evidence" is applicable to his claim.  


Procedural Background and Evidence

A review of the claims file reveals that the veteran's 
original claim for service connection of a nervous disorder 
was denied by the RO in a June 1974 rating decision.  The 
bases for the denial were the following:  paranoid 
schizophrenia was diagnosed prior to the veteran's entry into 
service; service medical records were silent for any 
treatment or diagnosis of a nervous disorder in service; and 
there was no evidence of aggravation of the pre-existing 
disorder.  In a letter dated in June 1974, the RO advised the 
veteran of the denial of service connection and enclosed VA 
Form 21-4107, which explained the veteran's procedural and 
appeal rights.  The veteran, however, did not perfect an 
appeal on this decision and it became final in June 1975.  38 
U.S.C.A. § 7105(c) (West 2002) (formerly 38 U.S.C. § 4005); 
38 C.F.R. §§ 20.302, 20.1103 (2004).  

In subsequent determinations rendered in January 1982, 
October 1985, and September 1988, the RO declined to reopen 
the previously disallowed claim.   

Evidence associated with the claims file prior to the RO's 
last determination rendered in September 1988 follows.  

California State Prison records dated in November 1969 showed 
that the veteran was treated at the San Quentin Hospital for 
swallowing a thermometer and other items.  

Service medical records showed no complaints or findings 
referable to a mental disorder during the veteran's period of 
service in 1970.

The DD Form 214 indicated that the veteran was discharged by 
reason of a physical disability that existed prior to 
enlistment.  

In an August 1972 affidavit, Dr. F.J.W. reported that the 
veteran had an established diagnosis of acute mild 
schizophrenic reaction in April 1971.  

In a July 1973 report, Dr. S.D.G. reported that the veteran 
related that he was currently being treated with "medical 
hypnosis" by Dr. L.K.B.  The veteran also indicated that he 
was diagnosed with paranoid schizophrenia in San Quentin 
Prison in 1969.  

In a July 1973 letter, Dr. C.F.M. discussed his psychological 
evaluation of the veteran.  Dr. C.F.M. diagnosed the veteran 
with "other paranoid state."  

In an August 1973 letter, Dr. P.B. discussed his 
psychological evaluation of the veteran.  Dr. P.B. noted that 
the veteran might suffer from schizophrenic reaction, 
paranoid type.  

In a February 1974 letter, Dr. L.K.B. reported that the 
veteran had been under his care since March 1973 for a 
persistent paranoid schizophrenia that had resulted in marked 
sociopathic and psychopathic behavioral manifestations in the 
past four years.  

In a March 1974 letter, Dr. P.B. noted that he had diagnosed 
the veteran with schizophrenic reaction, paranoid type.  Dr. 
P.B. reported that Dr. D.J. diagnosed the veteran with 
schizophrenia in March 1970, which pre-dated the veteran's 
induction into service.  Dr. P.B. indicated that reports 
showed that the veteran exhibited bizarre behavior many times 
prior to service.  Dr. P.B. noted that the veteran served 
only twenty-one days when the stress of military service 
became too much that it resulted in an exacerbation of his 
schizophrenia.  Dr. P.B. maintained that the veteran's entry 
into service contributed to his ongoing difficulties.   Dr. 
P.B. added that the veteran did not become ill due to 
service, but the stress of service forced an increase in his 
symptoms.  Dr. P.B. concluded that he believed that the 
veteran's brief military service negatively affected his 
emotional status and was certainly one of the contributing 
causes to his present disability and his need for continuing 
help.  

The veteran presented testimony at a local hearing before the 
RO in May 1974.  He testified that he believed he was 
discharged from service for his psychiatric disorder and not 
just those disorders (peptic ulcer, sleepwalking, myopia) 
listed in his service records.  He maintained that he was 
entitled to presumptive service connection for a psychosis.  
He contended that he had a psychosis prior to service but 
service aggravated this disorder. 

In an October 1974 letter, Dr. L.K.B. reported that records 
from the Medical Center for Federal Prisoners noted diagnoses 
of schizophrenic reaction, undifferentiated type in October 
1969 and personality disorder, antisocial personality in 
November 1969.  Dr. L.K.B. noted that it was obvious that 
when the veteran was inducted in service, he had a 
substantial record of a severe disabling personality disorder 
characterized chiefly by a persistent schizophrenia of 
paranoid type.  Dr. L.K.B. concluded that there could be no 
question that service would aggravate this disorder and be a 
contributory factor to the veteran's continuing and present 
disability.  

In an August 1985 statement, the veteran reported that he was 
harassed by "subliminal messages" and radio frequencies 
during training in service. 

Evidence associated with the claims file after the RO's last 
determination rendered in September 1988 follows.  

In a May 1971 letter, Dr. C.I.M. noted that the veteran was 
diagnosed with schizoid personality.  

Dr. L.K.B.'s February 1974 letter and Dr. C.F.M.'s July 1973 
letter were resubmitted. 

Records the veteran provided to the Federal Bureau of 
Investigation (FBI) dated from August 1971 to November 1971, 
noted, among other things, the veteran's contentions relative 
to his belief that his civil rights had been violated by 
prison officials.  

Records from the Social Security Administration (SSA) showed 
that the start date of the veteran's entitlement to benefits 
was in August 1971.  

At the December 2004 travel board hearing, the veteran 
testified that he was entitled to the presumption of service 
connection for a psychosis.  He maintained that physicians 
had indicated that his disorder was aggravated by service; he 
referred to Dr. C.I.M.'s May 1971 letter and Dr. L.K.B.'s 
February 1974 letter.  He testified that service personnel 
aggravated his psychosis by subjecting him to "subliminal 
messages." 


Analysis

The Board finds that Dr. C.I.M.'s May 1971 letter, SSA 
records, and testimony the veteran provided at the December 
2004 travel board hearing are new but do not constitute 
material evidence.  The letter and SSA records are cumulative 
and redundant of evidence previously submitted to agency 
decisionmakers that showed that the veteran continued to be 
diagnosed with a psychiatric disorder in 1971 after his 
discharge from service.  The veteran's testimony is similar 
to testimony he provided at the RO hearing in May 1974.  The 
FBI records are new but not material as they do not bear 
directly and substantially on the question of whether a 
causal relationship exists between the veteran's disability 
and his service.  Lastly, Dr. L.K.B.'s February 1974 letter 
and Dr. C.F.M.'s July 1973 letter are duplicates of letters 
previously considered by the RO in 1974.  Thus, none of the 
evidence submitted after the 1988 RO determination is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection of 
paranoid schizophrenia.  Accordingly, having determined that 
new and material evidence has not been submitted, the claim 
is not reopened.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for schizophrenia, 
paranoid type is not reopened.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


